DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, on line 9, at the end after “area”, add “wherein the first arrangement manner is a Real arrangement, and the second arrangement manner is a Pentile arrangement”
Cancel Claim 2. 
Claim 3, on line 1, replace “claim 2” with –claim 1--
Authorization for this examiner’s amendment was given in correspondence with applicant’s representative, James J. Bosco, Jr. on 11/26/2021 (copy attached).
 
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the first pixel area has a pixel density lower than a pixel density of the second pixel area wherein the first arrangement manner is a Real arrangement, and the second arrangement manner is a Pentile arrangement” including the remaining limitations.
	Claims 3-17 are allowable, at least, because of their dependencies.
	Examiner Note: The following references, listed on the 892 form, are provided
to aid future searchers in the area of pixel arrangement. They are not particularly relevant to the claims, as currently amended: Yeke (US PG Pub. No. 2019/0310724) and Ninan et al (US PG Pub. No. 2018/0006011).



	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879